Citation Nr: 0627690	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  04-26 543	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to October 16, 1999 
for the assignment of a 70 percent evaluation for service-
connected Post-Traumatic Stress Disorder.


REPRESENTATION

Appellant represented by:	Jeffrey J. Wood, Esquire


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from July 1966 to May 
1969.

This case was last before the Board of Veterans' Appeals 
("Board") in March 2003 following a July 2002 Joint Motion 
for Remand and Stay for Further Proceedings approved by the 
United States Court of Appeals for Veterans Claims 
("Court") for the St. Petersburg, Florida Regional Office 
("RO") of the Department of Veterans Affairs ("VA").  The 
Joint Motion directed the issuance of a Statement of the Case 
("SOC") responsive to the veteran's January 2000 Notice of 
Disagreement ("NOD") with a December 1999 RO decision 
granting a higher initial PTSD rating of 30 percent for the 
period from February 26, 1993 to October 15, 1999 and 
granting a higher 70 percent evaluation for the period 
beginning October 16, 1999.  

The appeal originates from a September 1994 rating decision 
by the St. Petersburg RO that granted service connection and 
assigned a 10 percent evaluation for PTSD effective from 
February 26, 1993.  That decision was appealed by the 
veteran, and in an October 1996 decision the Board granted a 
higher initial evaluation of 30 percent.

The veteran appealed the Board's October 1996 decision to the 
Court resulting in a Court-approved Joint Motion for Remand 
vacating the decision.  In April 1998, the Board remanded the 
case to the RO pursuant to the Joint Motion.  The RO issued 
the December 1999 rating decision from which the issue 
currently before the Board originates.  In an April 2000 
decision, the Board denied higher evaluations for each period 
which the veteran then appealed to the Court.  The veteran 
also submitted an NOD with the RO's December 1999 decision, 
contending that an effective date prior to October 16, 1999 
was warranted for the assignment of a 70 percent evaluation 
for PTSD.  In July 2002, the Court issued an Order approving 
a Joint Motion for Remand and to Stay Further Proceedings.  
The Order vacated the Board's April 2000 decision, in part, 
to the extent that it denied an earlier effective date for 
the assignment of a 70 percent evaluation for PTSD. 


FINDINGS OF FACT

1.  Prior to November 7, 1996, PTSD was not productive of 
more than a definite impairment in the veteran's ability to 
establish or maintain effective and wholesome relationships, 
or by psychoneurotic symptoms resulting in more than definite 
industrial impairment.

2.  After November 7, 1996, but prior to October 16, 1999, 
PTSD was not productive of more than a definite impairment in 
the veteran's ability to establish or maintain effective and 
wholesome relationships, or of psychoneurotic symptoms 
resulting in more than definite industrial impairment; and it 
was not manifested by more than occupational and social 
impairment with an occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks.

3.  Since October 16, 1999, PTSD has not been manifested by 
symptoms which are productive of total occupational and 
social impairment; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or other s; an intermittent inability to perform 
activities of daily living; nor has it been productive of 
such impairment that symptoms result in virtual isolation or 
a demonstrable inability to obtain or retain employment.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD, 
effective from February 26, 1993; or in excess of 70 percent, 
effective from October 16, 1999, have not been met.  38 
U.S.C.A. §§ 1155, 5107, 7104 (West 1991); 38 C.F.R. § 4.132, 
Diagnostic Code 9411, (1996); 38 C.F.R. § 4.1, 4.7, 4.10, 
4.130, Diagnostic Code 9411 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated December 1999 increased the veteran's 
evaluation for PTSD from 30 percent disabling to 70 percent 
disabling effective October 16, 1999.  The veteran filed an 
NOD with this decision in January 2000 and the issue was 
remanded by the Court in July 2002 for issuance of an SOC.  
Following the Board Remand to the RO in March 2003, the RO 
sent the veteran a letter which fully provided notice of 
elements of the evidence required to substantiate a claim for 
an increased evaluation and of the allocation of 
responsibility for providing such evidence.  The rating 
decision on appeal, the April 2004 SOC and a July 2004 RO 
letter provided the veteran with specific information as to 
the bases of the 70 percent evaluation being assigned and of 
the evidence lacking to allow for a higher evaluation at an 
earlier date.  Furthermore, the April 2004 SOC supplied the 
veteran with the complete text of 38 C.F.R. § 3.159(b)(1), 
concerning the need for the veteran to provide any evidence 
pertaining to the claim.

Specifically as to the claim at issue (i.e., that of an 
earlier effective date for the assignment of a 70 percent 
rating for PTSD), by letter dated in July 2004, the veteran 
was advised that evidence which would support such a claim 
would be in the nature of "evidence showing increased 
disability prior to October 16, 1999."  See letter, dated 
July 28, 2004.  That the veteran was aware that such evidence 
would be substantiating is indicated by his substantive 
appeal dated earlier in June 2004, where through counsel he 
argued that the clinical evidence of record, including the 
June 1994 and March 1996 psychiatric examinations, "supports 
the veteran's claim for an earlier effective date for his 
seventy percent rating."  

In concluding that the notice requirements have been 
satisfied, the Board has relied on communications other than 
the RO's formal notice letter to the veteran.  However, what 
the law seeks to achieve is to give the veteran notice of the 
elements outlined above.  Once that has been done-
irrespective of whether it has been done by way of a single 
notice letter, or via more than one communication-the 
essential purposes of the law have been satisfied.  Here, the 
Board finds that, because each of the four content 
requirements of proper notice has been met, any error in not 
providing a single notice to the veteran covering all content 
requirements was harmless.  See, e.g., 38 C.F.R. § 20.1102 
(2005).

VA has also made reasonable efforts to identify and obtain 
relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c) (2002).  In particular, VA requested 
that the veteran either submit his available private medical 
records or authorize VA to obtain those records.  The veteran 
indicated that he had been treated at the Gainesville VA 
Medical Center ("VAMC"), the Jacksonville VAMC Outpatient 
Treatment Center, and Gateway Community Services, and 
treatment records were requested, received and reviewed.  
After reviewing all records, the RO issued its latest Rating 
Decision and SOC in April 2004.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  VA examinations 
("VA exams") were provided to the veteran in June 1994, 
March 1996 and October 1999.

The Board finds that VA has done everything reasonably 
possible to assist the veteran, the veteran has not 
identified any further evidence to support his claim, and the 
record is ready for appellate review.
Merits of the Claim

The veteran contends that he is entitled to an effective date 
prior to October 16, 1999 for a 70 percent evaluation for 
PTSD.  The preponderance of the evidence is against the claim 
and it shall be denied. 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  A rating specialist must 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture to accurately represent the elements of 
disability present.  38 C.F.R. § 4.2 (2005).  As such, the 
determination of whether an increased evaluation is warranted 
is to be based on a review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In its evaluation, the Board shall consider all information 
and lay and medical evidence of record.  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
veteran.  38 U.S.C. § 5107(b) (West 2002).  Evidence to be 
considered in the appeal of an initial assignment of a rating 
disability is not limited to that reflecting the then current 
severity of the disorder.  Fenderson v. West, 12 Vet. App. 
119 (1999); Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
concern).  In Fenderson, the Court also discussed the concept 
of the "staging" of ratings, finding that, in cases where 
an initially assigned disability evaluation is disputed, it 
was possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  In this case, the veteran is 
appealing the initial award of benefits for his PTSD.

The rating schedule criteria for evaluating PTSD changed on 
November 7, 1996.  The veteran filed his claim of service 
connection for PTSD in February 1993.  Where a law or 
regulation changes after a claim has been filed or reopened, 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the veteran 
will apply.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  Therefore, the Board must determine whether the 
amended regulation is more favorable to the veteran and apply 
the more favorable of the old and new rating criteria to the 
claim.  However, as the revised regulations in this case do 
not allow for their retroactive application prior to November 
7, 1996, the Board cannot apply the new provisions prior to 
that date.  Rhodan v. West, 12 Vet. App. 55, 57 (1998).  In 
other words, the Board must review the evidence dated prior 
to November 7, 1996, only in light of the old regulations, 
but must review the evidence submitted after November 7, 
1996, under both the old and newly revised regulations, using 
whichever version is more favorable to the veteran.  

Under the old rating criteria in effect prior to November 7, 
1996, a 30 percent evaluation was warranted when there was 
definite impairment in the ability to establish or maintain 
effective and wholesome relationships with people and the 
psychoneurotic symptoms resulted in such reduction in 
initiative, flexibility, efficiency and reliability levels as 
to produce definite industrial impairment.  A 50 percent 
evaluation was warranted when the ability to establish or 
maintain effective or favorable relationships was 
considerably impaired and, by reason of psychoneurotic 
symptoms, the reliability, flexibility and efficiency levels 
were so reduced as to result in considerable industrial 
impairment.  A 70 percent evaluation required that the 
ability to establish and maintain effective or favorable 
relationships with people be severely impaired and that the 
psychoneurotic symptoms be of such severity and persistence 
that there was a severe impairment in the ability to obtain 
or retain employment.  A 100 percent evaluation required that 
attitudes of all contacts except the most intimate be so 
adversely affected as to result in virtual isolation in the 
community; or there be totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in a profound 
retreat from mature behavior, or the individual must have 
been demonstrably unable to obtain or retain employment.  38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).

The general rating formula for mental disorders under the new 
rating criteria is as follows:  A 100 percent evaluation 
requires total occupational and social impairment, due to 
such symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; and memory loss 
for names of close relatives, own occupation, or own name.  A 
70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and the inability to establish and maintain 
effective relationships.

A 50 percent evaluation requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Finally, a 30 percent evaluation requires 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

The veteran contends that the severity of his service-
connected PTSD prior to October 1999 warranted a higher 
evaluation than the 30 percent assigned.  The preponderance 
of the evidence, however, shows the level of disability 
demonstrated for the period prior to October 1999 under both 
the new and old criteria for the relevant time period 
warrants no more than a 30 percent rating.  38 C.F.R. § 
4.132, Diagnostic Code 9411 (1993, 1996).

In April 1993, a private medical record from D.T.M., M.D., 
reported that the veteran was unable to work in the public 
sector because of a chronic and recurring skin condition.

At a VA PTSD examination in June 1994, the veteran reported 
that he had recurring intrusive thoughts of the war in 
Vietnam, including distressing nightmares of people that he 
had fired at and of friends who had been maimed and killed.  
He reported that he had difficulty relaxing, concentrating 
and falling asleep and that he was easily startled.  He 
reported that he was alienated from others of his generation 
and that he "could not seem to get along."  He stated that 
he would easily become provoked, and that he had been jailed 
on numerous occasions because of his temper.  could not 
tolerate talking about the war. 1

However, upon clinical examination, the veteran was noted to 
be "somewhat guarded," but was cooperative, well-oriented, 
logical, coherent, attentive and of  fairly good memory for 
both recent and remote events.  The report states that he had 
no problems with recall, discrimination, abstraction or 
calculation, and that his intellectual functioning appeared 
to be commensurate with his level of education and 
experience.  He did not express bizarre ideations and there 
was no evidence of delusions or hallucinations.  Although the 
veteran stated that he did not get along with people and that 
he resorted to fighting and unlawful activities when he felt 
desperate, the examiner reported that his judgment and 
insight appeared to be intact.  




The veteran was diagnosed with PTSD, depression, 
explosiveness and conduct disturbance.  While the veteran's 
stress of war experiences was noted to be "extreme to 
catastrophic," he was assigned a Global Assessment of 
Functioning ("GAF") level of 60, with moderate symptoms and 
moderate difficulty in social and occupational functioning.  
See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
[Observing that GAF is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness" under the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS (4th ed.), p.32.]; see Richard v. 
Brown, 9 Vet. App. 266, 267 (1996).  GAF scores ranging 
between 61 to 70 reflect some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships. Scores ranging from 51 to 60 
reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Carpenter at 242.  

A March 1996 VA psychiatric examination report does not 
indicate substantially changed symptoms from the June 1994 
examination.  Indeed, while the veteran subjectively and 
erroneously reported that his last examination was in 1991, 
he also stated that "things were pretty much the same with 
him as they were at that time."    The veteran again 
reported that he had been arrested and imprisoned numerous 
times for possession of a controlled substance and that he 
had difficulty securing employment as a result.  The veteran 
described spending a lot of time alone because he could not 
get along with others, and that he had been previously fired 
for fighting on the job.  

However, the veteran denied delusions and hallucinations.  
His ability to establish and maintain relationships was 
reported to affect his social and industrial functioning.  He 
reported feeling suicidal, and that he planned to kill 
himself when his mother passed away.

The examiner diagnosed the veteran with PTSD, recurrent major 
depression and recurrent, severe substance abuse.  His GAF 
level was noted as 60 with moderate symptoms and difficulty 
in social and occupational functioning.  The examiner 
reported that, based on reasonable evidence, he felt that the 
veteran would attempt suicide and accidentally die after his 
mother's death.  The examiner stated that the veteran needed 
to be put on a long term drug program in an effort to help 
him to reconstruct his ability to function and recommended 
occupational training.

VAMC treatment records show the veteran was referred to 
opiate detoxification in August 1996 due to his history of 
excessive heroin and psychoactive substance abuse including 
marijuana and cocaine.  The veteran's mental status 
examination was within normal limits and he was diagnosed 
with opioid dependence, opioid withdrawal and PTSD with a GAF 
score of 60 - the same assessment as was previously rendered 
in the other VA medical examinations detailed above, and 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers). 
Carpenter at 242.  

Thus, the evidence shows that PTSD, in itself, was not more 
than 30 percent disabling prior to November 7, 1996; and that 
it was not consistent with a finding of considerable 
industrial impairment, pursuant to 38 C.F.R. § 4.132, 
Diagnostic Code 9411, under the pre-revision rating criteria.  
The veteran was not shown to have occupational and social 
impairment with reduced reliability and productivity due to 
flattened affect, circumstantial, circumlocutory or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of memory or impairment of judgment 
under the new rating criteria. 

Nor is the veteran entitled to a rating higher than 30 
percent for the service-connected PTSD after November 7, 
1996, but prior to October 16, 1999.  38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996); 38 C.F.R. § 4.130, Diagnostic 
Code 9440 (1999).

Private medical records dated April to June 1997 from Gateway 
Community Services describe the veteran as cooperative, 
polite, and organized in his thought process.  A May 1997 
substance abuse evaluation report indicates the veteran's 
account of his longest term employment being for a period of 
20 years, and that his last occupation was that of a "self-
employed salesman" - and that his usual employment patter 
for the previous three years was "full time (40 hours per 
week)."  Such indications are certainly not indicative of 
marked isolation in the community.  

Contrary to his earlier representations as to his being 
supported by others in his family, he then denied that 
"anyone contributes to his financial support in any way." 
He also reported having had serious thoughts of suicide in 
his lifetime, but not within the previous 30 days.  The 
veteran was diagnosed with opioid dependence, cocaine 
dependence, alcohol abuse and cannabis abuse in remission.  
Significantly, PTSD was noted, but there were noted no 
disabling symptoms associated by the examiner. 

At a VA PTSD examination in October 1999, the veteran was 
described as well-groomed, cooperative and attentive with 
mild psychomotor retardation.  His mood was noted as 
generally euthymic, but upon talking about events and friends 
lost in Vietnam, he became quite tearful and cried.  His 
affect was reported to be appropriate and his thought process 
was linear.  His insight was reported to be fairly good and 
his judgment was fair. The veteran was diagnosed with opioid 
dependence and PTSD and his GAF was reported to measure 50 
due to his PTSD and 50 due to his opioid dependence.  The 
veteran told the examiner that after leaving Vietnam, he 
stated that he felt very isolated and lost and did not like 
to discuss the war because it brought back bad memories.  
However, while the veteran described flashbacks but stated 
that these had decreased since the war.  

The veteran's primary complaint was his inability to keep 
jobs (noted as secondary to his inability to be around 
people), irritability and problems with authority.  He 
described feeling detached and estranged from others and that 
he was unable to tolerate his own family.  He stated his 
preference was to be alone.  The veteran was incarcerated 
several times for domestic violence and possession of illegal 
substances.  He described feeling that he would be better off 
dead, but stated that he had never attempted suicide and did 
not have any current plans or intent.  


Thus, the report of the October 1999 VA examination, in 
particular the GAF score of 50, is the first marked 
diminution of the veteran's mental functioning that would 
support the assignment of a 70 percent rating.  While earlier 
VA examinations, in particular those of June 1994 and March 
1996, indicate the veteran's subjective reports of a near-
inability to care for self and marked PTSD symptoms, the 
veteran's self report as provided to Gateway Community 
Services is inconsistent with his earlier accounts.  

In his substantive appeal received in June 2004, the veteran 
through counsel argued that the veteran had been noted to 
have "depression, explosively and conduct disturbance;" 
that he had reported having many jobs; and that he had 
expressed plans for suicide after the death of his mother - 
all supportive of the assignment of an earlier effective date 
for a 70 percent rating for PTSD.  However, such evidence is 
to be evaluated with a view of all the evidence of record, 
and while it is not disputed that the veteran was previously 
impaired by PTSD, there is substantial evidence contradicting 
his accounts, i.e., the report of the Gateway Community 
services, indicating the veteran's self report of employment; 
and that he supported his mother.  

The Board considered the reasonable doubt doctrine pursuant 
to 38 U.S.C.A. § 5107 and 38 C.F.R. §§ 3.102, 4.3; however, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an effective date prior to October 16, 1999, 
for the assignment of a 70 percent evaluation for service-
connected PTSD is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


